Opinion issued September 14, 2006


 




 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00148-CR
____________

ROBERT EARL FORGY, JR., Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 1327462



 
MEMORANDUM  OPINION
           On July 27, 2006, we abated this appeal and ordered a hearing in the trial court. 
Among the issues the trial judge was to consider were whether appellant desired to
prosecute the appeal, and whether or not the appellant was indigent.  We order the
appeal reinstated.
          On April 16, 2006, appellant filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of  Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).